RESPONSE TO AMENDMENT

Claims 1, 4-6, 9-11, 13, 15, 16, 18, and 19 are pending in the application.  Claims 2, 3, 7, 8, 12, 14, and 17 have been canceled.  Claims 18 and 19 are newly added.
Amendments to the claims, filed November 12, 2020, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4-6, 9-11, 13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as obvious over Wada (U.S. Pat. Pub. 2005/0209380) in view of Yokoyama (U.S. Pat. Pub. 2007/0196647) and Karube (U.S. Pat. Pub. 2013/0156985).  
Regarding claims 1, 4, 5, and 11, Wada teaches an adhesively double-faced pressure-sensitive adhesive sheet (Paragraph [0072]) consisting essentially of a substrate, a first pressure-sensitive adhesive layer provided on a first face of the substrate, and a second pressure-sensitive adhesive layer provided on a second face of the substrate (Paragraph [0051]), the first pressure-sensitive adhesive layer (Paragraph [0072]) comprising a base polymer (Abstract), a tackifier resin (Abstract), and a crosslinker (Paragraph [0070]), the tackifier resin consists of at least one species of a tackifier resin TH having a softening point of 105°C or higher and 170°C or lower (100°C or higher, Paragraphs [0030]-[0031]) and at least two species of a tackifier resin TL having a softening point of 60°C or higher and below 105°C (lower than 100°C, Paragraphs [0030]-[0031]; specific examples are Staybelite Ester 10: softening point 75-84 °C and Ester Gum H: softening point 68-75 °C, Table 1), and the at least two species of tackifier resin TL is contained in an amount of 20 parts by weight or less based on 100 parts by weight of the base polymer (10-30 parts by weight, Paragraph [0068]; each tackifier is present in an amount of 5 parts by weight or more and 15 parts by weight or less) wherein the base polymer is an acrylic polymer (Abstract) and the acrylic polymer is crosslinked with at least one species of crosslinking agent selected from the group consisting of isocyanate crosslinking agents and epoxy-based crosslinking agents  (Paragraph [0070]).  Wada further teaches (claim 4) wherein the tackifier resin is selected from the group consisting of a rosin-based tackifier resin (Paragraph [0033]) and (claim 5) wherein the tackifier resin content in the pressure-sensitive adhesive layer is 20 parts to 45 parts by weight to 100 parts by weight of the acrylic polymer (30 parts by weight or more and 50 parts by weight or less of tackifier to 100 parts of acrylic polymer, Paragraph [0069]).
Wada fails to teach wherein the crosslinking agent is both an isocyanate crosslinking agent and an epoxy-based crosslinking agent and wherein an amount of the isocyanate-based crosslinking agent is 0.5 parts by weight or greater and 10 parts by weight or less and an amount of the epoxy-based crosslinking agent is 0.001 parts by weight or greater and 3 parts by weight or less both based on 100 parts by weight of the base polymer.
Yokoyama teaches an adhesively double-faced pressure-sensitive adhesive sheet (Paragraph [0019]) used in electronic equipment (Paragraph [0069]) comprising an acrylic pressure-sensitive adhesive layer (Abstract) comprising an acrylic polymer (Abstract) wherein the acrylic polymer is preferably crosslinked with an isocyanate crosslinking agent and an epoxy-based crosslinking agent (Paragraph [0130]).  Yokoyama further teaches wherein an 0.5-5 parts by weight, Paragraph [0130]) and an amount of the epoxy-based crosslinking agent is 0.001 parts by weight or greater and 3 parts by weight or less (0.01-0.5 parts by weight, Paragraph [0130]), with respect to100 parts by weight of the acrylic polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the crosslinking agent of Wada be a mixture of an isocyanate crosslinking agent and an epoxy-based crosslinking agent, wherein an amount of the isocyanate-based crosslinking agent is 0.5-5 parts by weight and an amount of the epoxy-based crosslinking agent is 0.01-0.5 parts by weight, with respect to100 parts by weight of the base polymer as taught by Yokoyama as being particular preferred and known crosslinkers usable for acrylic polymers.
Wada further teaches there is no specific limitation on the support base material and include plastic films such as a polyester film, a polyvinyl chloride film, a polyethylene film, and a polypropylene film (Paragraph [0073]) and that the double-sided pressure sensitive adhesive sheet can be used for electronic devices (Paragraph [0004]).
Wada fails to teach the substrate is a foam substrate.
Karube shows that polyethylene films, polypropylene films, and foamed polymer materials are equivalent materials in the art as the support (substrate) layer in a double-sided adhesive sheet for use in electronic devices (Paragraphs [0027] and [0002]).  Therefore, because these materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a foamed polymer material for a polyethylene film or a polypropylene film.
2 or greater after a detergent immersion test involving immersion in a standard detergent at 40°C for 24 hours, and has an adhesive strength retention rate of 50% or higher, determined as the ratio of push-peel strength P2 after the detergent immersion test to push-peel strength P1 before the detergent immersion test.  However, as discussed above, Wada in view of Yokoyama and Karube teaches the same foam substrate, the same type of acrylic adhesive, with the same type of crosslinking agent and tackifier, as well as the same amount of tackifier in the composition.  Therefore, the double-faced pressure-sensitive adhesive sheet of Wada in view of Yokoyama and Karube would inherently, or in the alternative, it would have been obvious to exhibits a push-peel strength of 30 N/cm2 or greater after a detergent immersion test involving immersion in a standard detergent at 40°C for 24 hours, and have an adhesive strength retention rate of 50% or higher, determined as the ratio of push-peel strength P2 after the detergent immersion test to push-peel strength P1 before the detergent immersion test.
	Regarding claim 6, Wada fails to teach wherein the pressure-sensitive adhesive layer has a degree of crosslinking of 30% or higher.
Yokoyama teaches wherein the pressure-sensitive adhesive layer has a gel fraction (degree of crosslinking) of 51-75%  and that if the gel fraction is lower than 51%, it is difficult to obtains the desired cohesive power and if the gel fraction exceeds 75%, a sufficient cohesion power can be obtained but the pressure-sensitive adhesive power is lowered (Paragraph [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressure-sensitive adhesive layer have a degree of crosslinking 
Regarding claim 9, 15, and 16, Wada fails to teach a fluororesin layer applied to one adhesive face of the adhering layer, wherein the fluororesin layer is a porous fluororesin membrane, and wherein the fluororesin layer is a waterproof breathable membrane or a waterproof sound-transmitting membrane.
Karube teaches a waterproof sound-transmitting membrane (Abstract) attached to a double-sided adhesive sheet comprising an adhesive on both sides of a substrate (Paragraph [0023]), wherein the waterproof sound-transmitting membrane is a fluororesin (Paragraph [0025]).  Karube further teaches that in electronic apparatuses such as a cellular phone, a cordless phone, and a digital camera, a sound device, such as a speaker or microphone, is accommodated in a housing and the housing has an opening for allowing sound to transmit therethrough (Paragraphs [0001]-[0002]).  Karube additionally teaches that in order to prevent water from entering into the housing through the opening, a waterproof sound-transmitting membrane that blocks water from passing through the opening while allowing sound to transmit through the opening is disposed at the opening (Paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the double-sided adhesive sheet of Wada include a fluororesin waterproof sound-transmitting membrane applied to one adhesive face of the double-sided adhesive sheet as taught by Karube when the double-sided adhesive sheet is used near/around the opening for a sound device in an electronic apparatus’ housing.  One of ordinary skill in the art would have been motivated to have the double-sided adhesive sheet include a fluororesin waterproof sound-transmitting membrane applied to one adhesive face of the double-sided 
Regarding claim 10, Wada fails to teach its double-faced pressure-sensitive adhesive sheet is used for bonding components of a portable electronic device.
Yokoyama teaches its double-faced pressure-sensitive adhesive sheet is used for bonding components of a portable electronic device (Paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the double-faced pressure-sensitive adhesive sheet of Wada can be used for bonding components of a portable electronic device as taught by Yokoyama.
	Regarding claim 13, Wada teaches wherein the base polymer has a weight average molecular weight of 75 x 104 or lower (300,000 to 2,500,000; Paragraph [0063]).
	Regarding claim 18, Wada teaches wherein the at least two species of a tackifier resin TL includes two rosin-based resins having different softening points (Staybelite Ester 10: softening point 75-84 °C and Ester Gum H: softening point 68-75 °C, Table 1), the difference in the softening points of the two rosin-based resins is 5°C or more and 40 °C or less (difference is 0 °C to 16 °C).
	Regarding claim 19, Wada teaches wherein the content of an acrylic oligomer in the first pressure-sensitive layer is less than 10 parts by weight to 100 parts by weight of the base polymer (an acrylic oligomer is not discussed as being present in the first pressure-sensitive layer so it would be present in 0 parts).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 12, 2020 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Wada does not teach the lower limit of the softening point (60°C) now claimed in amended claim 1.  Applicant argues that Wada’s examples essentially use a tackifier named “Hercolyn D” (hydrogenated rosin methyl ester) with the softening point of 25°C or lower and thus, Wada does not reasonably teach the claimed feature of “at least two species of a tackifier resin TL having a softening point of 60°C or higher and below 105°C” as recited in claim 1.
	As discussed above, Wada teaches, in Paragraphs [0030]-[0031], at least two species of a tackifier resin TL having a softening point lower than 100°C.  MPEP 2123 states that “[A] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art” and that “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”.  Wada teaches the broad disclosure of at least two species of a tackifier resin TL having a softening point lower than 100°C and the examples using a tackifier with a softening point of 25°C or lower does not teach away from the broader disclosure.  Additionally, in the Examples, Wada discloses two tackifier resins, Staybelite Ester 10 and Ester Gum H, which both meet the requirements of the claims.  While Wada does not specifically teach the two being used together in the examples, nothing in Wada teaches away from them being used together as both have softening points below 100°C which is the only temperature based requirement for these types of at least two tackifier resins in Wada.
	Furthermore, while the reference does not specifically teach the claimed range of  “60°C or higher and below 105°C, it is noted that the prior art and claimed ranges do overlap and it 
	As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that Wada focus on the difference in cloud point between the tackifiers, but does not teach or suggest a specific difference in softening points between tackifiers as is not being claimed in newly added claim 18.
	However, in the Example, Wada discloses two tackifier resins, Staybelite Ester 10 and Ester Gum H, which both meet the requirements of the claims and meet the requirements of Wada.  Staybelite Ester 10 has a softening point of 75 to 84 °C and Ester Gum H has a softening point of 68 to 75 °C, which equates to a difference in softening points of 0 to 16 °C, which overlaps with the claimed range of 5 to 40 °C.
	As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that the Examiner relies on Yokoyama as teaching an acrylic pressure-sensitive adhesive layer including an acrylic polymer, the acrylic polymer crosslinked with an isocyanate crosslinking agent and an epoxy-based crosslinking agent in specific amounts satisfying the claimed amounts.  Applicant further argues that Yokoyama, however, essentially uses a low-molecular weight polymer component which is inseparable from the other components, such as acrylic polymer and crosslinking agent.  Applicant additionally argues that the low-molecular weight polymer component of Yokoyama falls into the definition of the acrylic oligomer of the present invention.

	As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                      /Alicia Chevalier/                                                                                  Supervisory Patent Examiner, Art Unit 1788                                                                                                     /EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 28, 2021